NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                       JUN 2 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 MARCO CELIS-BRICENO, AKA Marco                   No.    14-72273
 Antonio Celis-Briceno,
                                                  Agency No. A072-111-212
              Petitioner,

    v.                                            MEMORANDUM*

 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted May 24, 2016**

Before:        REINHARDT, W. FLETCHER, and OWENS, Circuit Judges.

         Marco Celis-Briceno, a native and citizen of Guatemala, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review de novo the

question of whether an IJ’s denial of a continuance violated a petitioner’s statutory

right to counsel, Montes-Lopez v. Holder, 694 F.3d 1085, 1088 (9th Cir. 2012), and

we grant the petition for review and remand.

      Celis-Briceno argues his statutory right to counsel, which he never waived,

was violated when the IJ denied his request for a continuance. We conclude, on

the facts of this case, the IJ erred in denying Celis-Briceno’s request for a

continuance. See Biwot v. Gonzales, 403 F.3d 1094, 1099 (9th Cir. 2005) (noting

what constitutes reasonable time to locate counsel is a fact-specific inquiry and

discussing relevant factors); id. at 1100 (“[A]t a minimum [IJs] must inquire

whether the petitioner wishes counsel, determine a reasonable period for obtaining

counsel, and assess whether any waiver of counsel is knowing and voluntary.”).

      Thus, we grant Celis-Briceno’s petition for review, and we remand for

further proceedings consistent with this disposition.

      In light of our remand, we do not reach Celis-Briceno’s remaining

contentions.

      PETITION FOR REVIEW GRANTED; REMANDED.



                                           2                                    14-72273